PER CURIAM.
Macillon Joseph, etc., appeals the trial court’s entry of an agreed summary final judgment in favor of appellee Tenet Healthsystem North Shore, Inc., etc., finding that the hospital is relieved of any financial responsibility for the first $250,000.00 of the judgment entered against its staff physician where the physician elected to opt out under section 458.320(5)(g), Florida Statutes (2005), and he later failed to satisfy the $250,000.00 entered against him. We affirm based upon the authority of North Miami Med. Ctr., Ltd. v. Miller, 896 So.2d 886, 890 (Fla. 3d DCA 2005), where this Court stated that section 458.320(5)(g), Florida Statutes, “necessarily relieve[s] hospitals of any liability if its physicians who, though initially agreeing to be personally liable, are ultimately unable to pay any subsequent judgments.”
Affirmed.